Citation Nr: 1738692	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for rheumatic heart disease and atrial fibrillation with pacemaker (heart disability).

2.  Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a heart disability is remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1964, the RO denied a claim for service connection for rheumatic heart disease and atrial fibrillation with pacemaker.

2.  The evidence received since the RO's March 1964 decision, which denied a claim for service connection for rheumatic heart disease and atrial fibrillation with pacemaker, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's March 1964 decision, which denied a claim for service connection for rheumatic heart disease and atrial fibrillation with pacemaker; the claim for service connection for rheumatic heart disease and atrial fibrillation with pacemaker, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for rheumatic heart disease and atrial fibrillation with pacemaker in November 2013.  At the time of his last final denial, evidence of record included service treatment records.

Since the last final denial, evidence added to the record includes the Veteran's statements, a heart condition Disability Benefits Questionnaire (DBQ) completed by a private physician, and a VA heart condition DBQ examination.
 
Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for rheumatic heart disease and atrial fibrillation with pacemaker is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for rheumatic heart disease and atrial fibrillation with pacemaker has been received; to this extent, the appeal is granted.


REMAND

The Veteran contends that he has heart disability that is related to his service.

The STRs include a December 1961 enlistment examination which indicates a normal clinical evaluation of the Veteran's heart.  However, in March 1962 he was admitted to the hospital and was found to have aortic insufficiency and pneumonia, bilaterally.  Following an examination, the attending physician concluded that he had inactive rheumatic heart disease with aortic insufficiency and mitral stenosis.  Because of the presence of mitral stenosis, the development of which took place over a period of years rather than months, the disease was believed to have existed before the Veteran's entry on active military duty.  The physician stated that this was further supported by the fact that the murmur of aortic insufficiency was heard three months following the induction and opined that it would have been highly unlikely that he would have developed this murmur in three months.  

An April 1963 medical board examination report indicates an abnormal heart examination and a diagnosis of rheumatic heart disease.  A physical profile indicates that he was found to be unfit for duty.  The accompanying report includes a physician's summary which indicates that he had rheumatic fever during childhood. 

On April 2014 VA heart conditions DBQ examination, the examiner diagnosed atherosclerotic cardiovascular disease, coronary artery disease, heart valve replacement, and heart disease.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, this opinion was, in pertinent part, based on the rationale that the Veteran was not diagnosed with rheumatic heart disease during service which is contrary to the in-service diagnosis of rheumatic heart disease.  Accordingly, the April 2014 VA examination is inadequate for adjudication purposes as to this issue.

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As it remains unclear whether the Veteran has a currently diagnosed heart disability which is related to his service, an additional examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to an examiner (other than the April 2014 VA examiner, is possible) for an addendum opinion regarding the nature and etiology of any heart disability.  The examiner is requested to review the claims folder, to include service treatment records and this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

The examiner should provide the following opinions: 

(a) Whether there is clear and unmistakable (undebatable) evidence to show that any heart disability pre-existed service.

(b) If the examiner determines that there is clear and unmistakable evidence that a heart disability pre-existed service, whether there is clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

(c) If there is not clear and unmistakable evidence that a heart disability pre-existed service, or if there is not clear and unmistakable evidence that a pre-existing disability was not worsened beyond its natural progression by service, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed heart disease is related to the Veteran's service.

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


